Citation Nr: 0426358	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to secondary service connection for a right 
knee disorder resulting from a neck disorder.

4.  Entitlement to secondary service connection for a 
gastrointestinal disorder resulting from a service-connected 
fracture of the right radius and styloid process of the ulna.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

6.  Entitlement to an increased evaluation for a fracture of 
the right radius and styloid process of the ulna (post-
operative) with nonunion, flexion contracture of the right 
index finger, and partial ankylosis of the right wrist, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a neck disability and secondary 
service connection for right knee and gastrointestinal 
disabilities.  The RO also determined that the veteran had 
not presented the requisite new and material evidence to 
reopen a claim for service connection for bilateral hearing 
loss.  The appeal also arises from an April 2002 rating 
decision in which the RO denied service connection for a skin 
disorder and an increased evaluation for the veteran's 
fracture of the right radius and styloid process of the ulna.

The issues of entitlement to secondary service connection for 
a gastrointestinal disability, whether new and material 
evidence has been presented to reopen a claim for service 
connection for bilateral hearing loss, and an increased 
evaluation for fracture of the right radius and styloid 
process of the ulna are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations on the 
issues decided below has been obtained.

2.  The preponderance of the competent and most probative 
medical evidence is against a causal relationship existing 
between the veteran's active military service/service-
connected disabilities and his current neck disability.  

3.  The preponderance of the competent and most probative 
medical evidence is against a causal relationship existing 
between the veteran's active military service/service-
connected disabilities and his current skin disability.  

4.  The preponderance of the competent and most probative 
medical evidence is against a causal relationship existing 
between the veteran's active military service/service-
connected disabilities and his current right knee disability.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
neck disorder.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2003).

2.  The veteran is not entitled to service connection for a 
skin disorder.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

3.  The veteran is not entitled to secondary service 
connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in September 2003.  By means of this letter, the 
veteran was told of the requirements to establish entitlement 
to direct and secondary service connection for his claimed 
disabilities.  He was also advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claims 
decided below have been received, there is no indication that 
disposition of these claims would have been different had the 
veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation examination 
in August 1997.  He has also submitted pertinent private 
medical opinions dated in January 1993, February 1994, and 
March 1994 regarding the etiology of his claimed 
disabilities.  Regarding the issues decided below, these 
examinations provided detailed medical histories, findings on 
examination, and appropriate diagnosis/etiology opinions.  
The VA examiner appeared to have reviewed the medical 
evidence in the claims file in rendering his diagnoses and 
opinions.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
identified both private and VA medical treatment.  These 
records were obtained and associated with the claims file.  
VA has also obtained his service medical records and 
pertinent medical records in connection with prior claims for 
Workers' Compensation.  The veteran did request a hearing 
before the Board of Veterans' Appeals (Board) in a VA Form 9 
submitted in October 2002.  However, he withdrew this request 
in September 2003.  Thus, the Board concludes that all 
pertinent evidence regarding the issues decided below have 
been obtained and incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran was given an entrance examination for active 
military service in September 1942.  On examination, his skin 
was normal and there were no musculoskeletal defects found.  

In March 1943, the veteran sustained a simple fracture of the 
first and second metacarpal bones in the left hand.  It was 
reported the fracture occurred when he slipped and fell while 
practicing on parallel bars.  The final diagnoses were 
fracture of the styloid process of the ulna without 
displacement, vertical fracture through the inner articular 
margin of the radius without displacement, and fracture of 
the scaphoid without displacement.  

In July 1943, the veteran sustained a simple fracture to the 
right ulna.  It was reported that he had accidentally slipped 
and fell under a moving vehicle that ran over his right arm.  
On physical examination, the veteran's skin was clear except 
for abrasions and contusions on his right arm.  The neck had 
no scars or other abnormalities.  The only musculoskeletal 
abnormalities found on examination concerned the injury to 
the right arm.  X-ray in July 1943 noted that there was a 
displaced fragment off the tip of the styloid of the right 
ulna.  X-ray in August 1943 indicated that the fragment 
remained separated.  The veteran was released for duty at the 
end of August 1943.  In November 1943, the veteran reported 
limitation of motion in the right index finger.  

On the veteran's separation examination of November 1945, his 
skin was normal and the only musculoskeletal defect found 
concerned the residuals of his fractured right arm.  These 
residuals did not involve the neck, cervical spine, or right 
knee.  

On military examination in November 1946, the veteran's 
neuropsychiatric evaluation was normal and no musculoskeletal 
defects were found.  Examination in January 1948 noted the 
veteran's in-service history of right arm fracture in 1943 
with residual occasional pain and loss of grip and arm 
strength.  No other musculoskeletal defects were noted.  His 
neurological evaluation was found to be normal.  

The veteran was given a VA compensation examination in July 
1948.  He made no complaints regarding his neck, skin, or 
right knee.  No diagnosis of a disease or injury was recorded 
regarding these anatomical parts or the veteran's skin.  The 
veteran underwent VA hospital treatment for his right hand 
and elbow disorders in July and August 1955.  Both VA and 
private treatment records from the 1950s, 1960s, and early 
1970s noted treatment of the veteran's service-connected 
right arm disability.  However, no complaint, treatment, or 
diagnosis was reported regarding the veteran's neck, right 
knee, or skin.  

A VA compensation examination was provided to the veteran in 
May 1976.  During this examination, he complained of neck 
pain that radiated into his right upper extremity.  Cervical 
spine X-rays revealed osteophyte formation in the lower 
cervical spine with intervertebral disc space well preserved.  
The radiologists commented that these findings were 
suggestive of degenerative arthritis of the lower cervical 
spine.  The examiner's diagnosis was probable osteoarthritis 
of the cervical spine.

A private treatment record of March 1982 reported that the 
veteran had been forced to retirement from his employment in 
1980 secondary to low back and right leg pain due to 
"several injuries, which started in 1974."  The diagnosis 
was lumbar radicular syndrome.  

Private medical records noted treatment of the veteran's low 
back disability beginning in the late 1970s.  A private 
rheumatology consultation of December 1983 discussed the 
veteran's low back disability resulting from on-the-job 
injuries beginning in 1974.  On examination, his skin was 
found to be normal.  The examiner noted in the impression 
that the veteran's chronic back problems were related to on-
the-job injuries from the 1970s.  This examiner related the 
veteran's right arm disability to his in-service injury.  

The veteran received a private orthopedic examination in 
February 1989.  This report noted a medical history of 
sustaining a right arm injury during military service, an on-
the-job low back injury in 1974, and the onset of right knee 
pain, stiffness, and swelling in May 1987.  On examination, 
he complained of pain and soreness in his right shoulder and 
arm, and achiness and decreased motion in his right knee.  
The veteran denied any history of a skin disorder.  The only 
abnormality noted from examination of the veteran's skin was 
a surgical scar on his lumbar spine.  The impression was 
osteoarthritis of the cervical spine, right shoulder, and 
right knee.

A private treatment record of October 1989 noted that X-rays 
had revealed the existence of severe osteoarthritis in the 
right knee.  The examiner apparently commented that the right 
knee osteoarthritis was not connected to the veteran's 
service-connected right arm injury or disability.  

A private discharge summary for a period of hospitalization 
in January 1993 reported that the veteran had undergone a 
total right knee replacement.  The diagnosis was degenerative 
joint disease of the right knee secondary to a varus 
deformity.  

Private orthopedic opinions obtained in February and March 
1994 indicated that the veteran had sustained four 
significant back injuries during his employment.  These 
physicians differed regarding the etiology of the low back 
disability.  These opinions appear to agree that the right 
knee disability was not related to the back injuries or 
disorder, and this knee disability was the result of a 
degenerative disease.  

A VA orthopedic examination of August 1997 noted the 
veteran's complaint of cervical pain that radiated into his 
right arm.  He claimed that these symptoms had developed 
"over the years."  A cervical spine X-ray revealed 
curvature and alignment were within normal limits, slight 
narrowing of the C5 and C6 disc spaces, and anterior 
vertebral osteophytes from the C4 through C7 levels.  
Otherwise, the X-ray was found to be unremarkable.  The 
diagnosis was cervical spondylosis with right-side 
radiculitis, primarily unrelated to the veteran's service-
connected conditions.

Color photographs taken in October 1998 show red lesions 
about the veteran's torso and extremities.  Pathology reports 
dated in April and May 2001 show the presence of actinic 
keratosis on the veteran's skin.  Color photographs taken in 
July 2001 show dark brown and red spots on the veteran's 
torso and extremities.


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  A disability which is proximately 
due to or the result of a service-connected disease or 
injury shall be service connected.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

A review of the claims file indicates that the veteran is 
currently service connected for post-traumatic stress 
disorder (PTSD), residuals of a fracture to the right radius 
and styloid process of the ulna (post-operative/nonunion) 
with flexion contracture of the right index finger and 
partial ankylosis of the right wrist, and right shoulder 
rotator cuff syndrome with degenerative changes.

The veteran has claimed that his current neck disability was 
either caused by the strenuous activity of his active service 
or is a result of his service-connected right arm injury.  He 
also asserts that his right knee disability was incurred as a 
result of his military experiences or was caused by his neck 
disability.  Finally, the veteran contends that his current 
skin disorders are a result of the sun exposure he sustained 
during his military service in World War II.  To support this 
latter contention, he has presented photographs of his 
military service showing his outdoor work and combat 
experiences.  

As a layperson, the veteran is competent to provide evidence 
on injuries and symptomatology.  However, he is not competent 
to provide evidence on diagnosis and etiology of a disease, 
or whether his signs and symptoms arise from an undiagnosed 
illness.  The later opinion can only be provided by competent 
healthcare professionals.  See Espiritu, supra.  

The service medical records are clear that the veteran 
sustained his right arm injury and resulting disability 
during his World War II service.  However, there is no 
corroborative record of either a right knee or neck injury 
during military service, nor is there any medical evidence of 
any type of skin disorder during military service.  The 
current medical evidence does reveal the existence of 
arthritis and degenerative changes in the cervical spine and 
right knee.  However, the first evidence of this arthritis 
was not shown until many years after the veteran's separation 
from active military service, and the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

During examinations of the late 1940s, the veteran failed to 
complain of any neck, right knee, or skin disorder.  Such 
disabilities were not found on these examinations.  A neck 
disorder, to include arthritis, was not noted in the medical 
evidence until the mid-1970s.  There are no reported right 
knee complaints in the medical evidence until the late 1970s.  
Degenerative changes were not confirmed in the right knee 
until the mid to late 1980s.  Repeated physical examinations 
from the 1940s through the 1980s found the veteran's skin to 
be normal.  The first indication that a chronic skin disease 
existed was noted in medical records dated in the late 1990s.  
The veteran's treatment records show that complaints and 
diagnoses of neck, right knee, and skin disabilities did not 
exist until decades after his release from active service.

The only medical opinion that has discussed the etiology of 
the veteran's cervical spine disability was rendered on the 
VA examination of August 1997.  This examiner found that the 
veteran's cervical spine disability was not related to his 
service-connected right arm disability.  This conclusion is 
supported by the May 1976 radiologist's findings that the 
cervical spine arthritis was the result of a degenerative 
disease process.  

Regarding the right knee, a medical opinion of October 1989 
determined that the right knee disability had no causal 
relationship to the service-connected right arm disability.  
In addition, a medical opinion of January 1993 found that the 
right knee disability was the result of a varus deformity 
with the knee.  Finally, medical opinions in February and 
March 1994 determined that the right knee disability was the 
result of a degenerative disease process and did not relate 
this disability to military service or any service-connected 
disability.  

The veteran has asserted that his treating physician told him 
that his current skin disorder is the result of sun exposure.  
Such an opinion is not expressed in the treatment records.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Lay 
assertions of what a physician told a claimant does not 
constitute medical evidence as such a lay account is simply 
too attenuated and inherently unreliable.)  Even conceding 
that such an opinion was expressed by a healthcare 
professional, this opinion would not support a grant of 
service connection.  Such an opinion does not show that the 
sun exposure from military service had a causative effect on 
the veteran's skin disorder as the contemporaneous medical 
evidence reveals that the current skin disorder did not 
develop until several decades after the his military service.

There are no medical opinions of record that have related the 
veteran's claimed neck, right knee, or skin disabilities to 
his active military service or any service-connected 
disability.  In fact, the medical opinions that do discuss 
etiology have clearly attributed the veteran's neck and right 
knee disabilities to causes other than his military service 
or service-connected disabilities.  The contemporaneous 
medical evidence shows that neck, right knee, and skin 
disorders did not exist until decades after the veteran's 
separation from military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for any neck, right knee, or skin 
disability.  To the extent that the veteran is claiming 
service connection for a knee disorder as secondary to a neck 
disorder, this claim is denied as a matter of law, as he is 
not entitled to service connection for a neck disorder.

It is the Board's determination that the preponderance of the 
most probative medical evidence is against the grant of 
service connection for neck, right knee, and skin 
disabilities.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
diagnosis and etiology of these disorders than the 
appellant's statements.  To the extent that the appellant 
described the causation of his related symptomatology, his 
lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claims and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to secondary service connection for a right knee 
disorder is denied.


REMAND

The veteran appears to claim that his service-connected right 
arm disability undergoes periodic flare-up of symptomatology.  
A review of the available compensation examinations indicates 
that these examiners provided range of motion studies 
regarding the joints of the right arm.  However, the 
examination reports failed to discuss to what degree, if any, 
symptomatic flare up in the right arm would reduce functional 
ability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202, 205-07 (1995).  Thus, the issue of 
an increased evaluation for the right arm disability must be 
remanded in order to obtain a medical examination report with 
the requisite opinions.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The veteran has claimed that his current gastrointestinal 
disability is the result of his medication to alleviate the 
symptoms of his right arm disability.  A private physician in 
November 1994 provided a nexus opinion between the veteran's 
non-steroid medication use (apparently taken, at least in 
part, to alleviate his right arm pain) and his peptic ulcer 
disease.  However, this opinion was not based on a complete 
review of the medical history contained in the claims file.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (A medical 
examiner must consider records of prior medical examination 
and treatment in order to assure a fully informed opinion.)  
In addition, the physician indicated that the peptic ulcer 
disease might have resolved.  Therefore, a VA compensation 
examination should be provided to the veteran so that a 
healthcare professional can review all evidence of record and 
render an opinion on the etiology of the veteran's current 
gastrointestinal disability.

Finally, the veteran submitted medical evidence discussing 
his current bilateral hearing loss directly to the Board in 
July and August 2004.  These submissions include medical 
evidence that has not been reviewed by the agency of original 
jurisdiction (AOJ) and the veteran has not waived such 
review.  Under the circumstances, the claim regarding the 
submission of new and material evidence to reopen the issue 
of service connection for bilateral hearing loss must be 
remanded for AOJ review.  See 38 C.F.R. §§ 20.800, 20.1304.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers that have treated his right 
arm, gastrointestinal, and bilateral 
hearing disabilities from September 2003 
to the present time.  Make arrangements 
to obtain all identified treatment 
records.  All evidence received should be 
associated with the claims file.

3.  The VBA AMC should contact the VA 
Medical Center in Dallas, Texas and 
request copies of all inpatient and 
outpatient treatment dated from September 
2003 to the present time.  All evidence 
or responses received should be 
incorporated into the veteran's claim 
file.

4.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
to determine the etiology of his 
gastrointestinal disability(ies).  He 
should also be provided with a VA 
orthopedic examination to determine the 
current residuals and severity of his 
service-connected right arm disability.  
The claims folder must be sent to the 
examiners for review.  Based on an 
examination and a complete review of the 
medical history in the claims file, the 
examiners should provide answers to the 
following questions:

Gastrointestinal Examination
Please identify each gastrointestinal 
disorder that currently exists.  Please 
provide all appropriate diagnoses.
If a gastrointestinal disability exists, 
is it at least as likely as not that it 
had its onset during active service or is 
related to any in-service disease or 
injury?  If not, is it at least as likely 
as not that it was caused or aggravated 
by treatment (i.e., medication) for the 
veteran's service-connected right arm 
disability?

Orthopedic Examination

The examiner should identify all 
disorders and residuals attributable to 
the veteran's fracture of the right 
radius and styloid process of the ulna 
(post-operative) with nonunion, flexion 
contracture of the right index finger, 
and partial ankylosis of the right wrist.

The examiner should measure the range of 
motion in the right wrist, right forearm, 
and right elbow, and provide these 
results in the examination report.  In 
this regard, whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when any 
affected joint is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The reports of these examinations 
should be associated with the veteran's 
claims folder.

If the veteran fails to report for his 
scheduled examinations, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examinations was sent to his last known 
address.  

5.  Thereafter, readjudicate the 
veteran's claims on appeal (to include 
whether new and material evidence has 
been received to reopen the claim for 
service connection for bilateral hearing 
loss), with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



